Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                           FILED
                                                             Feb 19 2013, 9:19 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

THOMAS R. CLEMENTS                               GREGORY F. ZOELLER
New Castle, Indiana                              Attorney General of Indiana

                                                 JUSTIN F. ROEBEL
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

THOMAS CLEMENTS,                                 )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )        No. 20A03-1205-CR-200
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Respondent.                      )


                    APPEAL FROM THE ELKHART SUPERIOR COURT
                         The Honorable Charles C. Wicks, Judge
                             Cause No. 20D05-0601-FD-30



                                      February 19, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                              STATEMENT OF THE CASE

       Thomas Clements appeals the trial court’s denial of his verified petition to limit

access to criminal history. We do not reach the merits of his appeal, however, because

the trial court’s order is void for lack of personal jurisdiction.

       We reverse and vacate the trial court’s order.

                        FACTS AND PROCEDURAL HISTORY

       Clements filed his verified petition to limit access to criminal history on March 16,

2012. Clements sought an order from the trial court “to the State police department not

to disclose [information regarding charges in Cause Number 20D05-0601-FD-30] to any

non-criminal justice organization or individual[.]” Appellant’s App. at 11. Clements’

certificate of service indicated that he had served the Elkhart County Prosecutor’s office

and the State “central repository for records” with copies of his petition, but it did not

indicate that he had served the State Attorney General’s office. Id. at 12. The trial court

ultimately denied Clements’ petition, and he initiated this appeal.

                             DISCUSSION AND DECISION

       The State points out that Indiana Trial Rule 4.6(A)(3) provides that service may be

made, “[i]n the case of a state governmental organization[,] upon the executive officer

thereof and also upon the Attorney General.” Our supreme court has clarified that

service upon the Attorney General is mandatory, despite use of the word “may” in the

rule. See Evans v. State, 908 N.E.2d 1254, 1258 (Ind. Ct. App. 2009) (citing Smock v.

State, 257 Ind. 112, 272 N.E.2d 611, 613 (1971)). And Professor William F. Harvey has

observed:


                                               2
         Normally, in suing a governmental agency or organization, service must be
         made on the director or head of that agency, and upon the Attorney General
         of Indiana. If the Attorney General is not served, then the time for an
         Answer will not commence until that occurs. Indiana law is very firm on
         the duty to serve the Attorney General, in addition to the head of agency[.]

1 William F. Harvey, Indiana Practice: Rules of Procedure Annotated § 4.6 at 341 (3d ed.

1999).

         Because Clements did not serve the Attorney General, his service of process was

ineffective in this case.    The trial court did not have personal jurisdiction over the

respondents and, therefore, could not enter any order in this case. See Guy v. Comm’r,

Ind. Bureau of Motor Vehicles, 937 N.E.2d 822, 826 (Ind. Ct. App. 2010). The trial

court’s order is void.

         Reversed and trial court’s order vacated.

FRIEDLANDER, J., and BRADFORD, J., concur.




                                              3